DETAILED ACTION
Status of the Claims
	In the communication filed on September 30, 2022, claims 1-3 and 5-9 are amended and claims 4 and 10-13 are cancelled. Claims 1-3 and 5-9 are pending.

Response to Arguments
The Applicant argues that Lavry fails to disclose at least the connector segment through which the threaded bolt basses and the flange of the contact bolt in contact with the connector segment to provide an electrical contact between the contact bolt and the connector segment.
Due to the amendments to the claims, Lavry has been withdrawn rendering the argument moot.
The Applicant argues that Labbe fails to disclose that the connector segment through which the threaded bolt passes and the flange of the contact bolt in contact with the connector segment to provide an electrical connection between the contact bolt and the connector segment.
It is acknowledged that the contact bolt of Labbe does not explicitly disclose that the contact bolt includes a flange. However, this feature is rejected by Carnick et al. US20170148600A1, which discloses each and every feature, as detailed below, of at least claim 1. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Carnick et al. US20170148600A1.
Regarding claim 1, Carnick discloses a connector assembly for a battery pole terminal (40) (Carnick; FIGS. 1-7).
Carnick discloses a jump post connection portion (66), or a connector segment, for making contact with the battery pole terminal (40). The connector segment (66) forms a flat base of the connector assembly (Carnick; FIGS. 1-7; ¶17).
Carnick discloses a threaded bolt (28) extending perpendicularly through the connector segment (66) and protruding from the connector segment (66) (Carnick; FIG. 6; ¶17). 
Carnick discloses a jump post (30), or a contact bolt (Carnick; FIGS. 6-7). 
Carnick discloses a threaded interior bore, or socket, in the contact bolt at which the threaded bolt (28) is mounted to the contact bolt (30) (Carnick ; FIGS. 6-7; ¶18).
Carnick further discloses that a distal end of the bolt (30) includes a flange as illustrated below reproduced and annotated FIG. 6 of Carnick. The flange is in contact with a connector segment (66) that is in contact with the battery terminal (40), thus providing electrical contact between the contact bolt and the connector segment as the bolt (30) allows a position that provides access to the battery for a user with jumper cables (Carnick; FIGS. 1-7; ¶15).

    PNG
    media_image1.png
    427
    611
    media_image1.png
    Greyscale


Regarding claim 2, it is noted that the type of geometry is not specified in the claim language. Thus, under the broadest reasonable interpretation, any geometry meets the limitations of the claim. Further, the contact surface in claim 1 is claimed as being part of the connector segment. Thus, it necessarily follows that the contact geometry at the contact surface protrudes towards itself.
Regarding claim 3, Carnick discloses that the threaded socket (30) has a substantially cylindrical shape (Carnick; FIGS. 6-7). 
Regarding claim 5, Carnick discloses that the threaded bolt has an external thread and the threaded socket includes internal thread (Carnick; FIGS. 6-7; ¶18).
Regarding claim 6, Carnick discloses that the flange of bolt (30), as illustrated below, is perpendicular with respect to a longitudinal axis of the contact bolt (28) (Carnick; FIGS. 1-7).

    PNG
    media_image1.png
    427
    611
    media_image1.png
    Greyscale

Regarding claim 9, Carnick illustrates that the threaded bolt (28) includes a support surface, as illustrated in annotated FIG. 6 below, that is on a side of the connector segment (66) opposite the contact bolt (30)

    PNG
    media_image2.png
    437
    614
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Labbe et al. US20130200903A1 in view of Carnick et al. US20170148600A1.
Regarding claim 1, Labbe includes a battery current sensor mounted on a battery terminal post – connector assembly - for an electrical connection with a battery sensor (1). 
Labbe teaches that a primary connection portion (12),  or a connector segment for making contact with the battery sensor -- is in connection with the clamp portion. The primary connector portion (12) forms a flat base as illustrated in annotated and reproduced FIG. 2b of Labbe (Labbe; FIG. 1 and 2A; ¶23). 

    PNG
    media_image3.png
    502
    813
    media_image3.png
    Greyscale

In annotated and partially reproduced FIG. 1 of Labbe, illustrated below, a threaded bolt extending perpendicularly through the connection portion, or the connector segment, and protruding therefrom 

    PNG
    media_image4.png
    586
    662
    media_image4.png
    Greyscale

Labbe discloses a contact bolt, as illustrated above. 
Labbe discloses that the contact bolt includes a threaded socket portion at which the threaded bolt is mounted to the contact bolt as in order to make a secure connection between the contact bolt and the threaded bolt, it is inherent that the interior of the contact bolt is likewise threaded in order to make a secure connection (Labbe; FIG. 1).
Labbe does not explicitly discloses a flange coupled to a distal end of the contact bolt, the flange comprising a contact surface in contact with the connector segment to provide an electrical contact between the contact bolt and the connector segment.
	Carnick discloses an alternative style of a contact bolt where the bolt (30) includes a threaded socket in the interior and is mounted to the threaded bolt (28).
	Carnick further discloses that a distal end of the bolt (30) includes a flange as illustrated below reproduced and annotated FIG. 6 of Carnick. The flange is in contact with a connector segment (66) that is in contact with the battery terminal (40), thus providing electrical contact between the contact bolt and the connector segment as the bolt (30) allows a position that provides access to the battery for a user with jumper cables (Carnick; FIGS. 1-7; ¶15).

    PNG
    media_image1.png
    427
    611
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to provide the bolt of Carnick in the stead of the bolt of Labbe in order to provide an easy engagement for a jumper cable to connect to the terminal (Carnick; ¶5). 
Regarding claim 2, it is noted that the type of geometry is not specified in the claim language. Thus, under the broadest reasonable interpretation, any geometry meets the limitations of the claim. Further, the contact surface in claim 1 is claimed as being part of the connector segment. Thus, it necessarily follows that the contact geometry at the contact surface protrudes towards itself.
Regarding claim 3, Labbe discloses that the threaded socket has a substantially cylindrical shape (Labbe; FIG. 1). 
Regarding claim 5, Labbe discloses that the threaded bolt has an external thread and the threaded socket includes internal thread (Labbe; FIG. 1).
Regarding claim 6, Labbe is silent as to the flange being disposed perpendicularly with respect to a longitudinal axis of the contact bolt.
Carnick discloses that the flange of bolt (30), as illustrated below, is perpendicular with respect to a longitudinal axis of the contact bolt (28) (Carnick; FIGS. 1-7).

    PNG
    media_image1.png
    427
    611
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide the bolt of Carnick in the stead of the bolt of Labbe in order to provide an easy engagement for a jumper cable to connect to the terminal (Carnick; ¶5).
Regarding claims 7-8, Labbe and Carnick do not explicitly teach that a shape of the flange is a torque transfer profile in the shape of at least one of: a square, hexagonal and multi-edge profile. 
However, Labbe teaches that the bolt has a hexagonal shape. The bolt of Labbe is in a similar position as the flange of Carnick. It would be obvious to one of ordinary skill in the art to provide the hexagonal shape of Labbe to the flange of Carnick in order to provide a means of tightening/loosening the flange/bolt.
It would have been obvious to one of ordinary skill in the art to provide the bolt of Carnick in the stead of the bolt of Labbe in order to provide an easy engagement for a jumper cable to connect to the terminal (Carnick; ¶5).
Regarding claim 9, Although it is implied in FIG. 1 of Lapp that the end of the threaded bolt has a head, or a support surface, it is not explicitly illustrated or described. 
However, Carnick illustrates that the threaded bolt (28) includes a support surface, as illustrated in annotated FIG. 6 below, that is on a side of the connector segment (66) opposite the contact bolt (30)

    PNG
    media_image2.png
    437
    614
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide the bolt of Carnick in the stead of the bolt of Labbe in order to provide an easy engagement for a jumper cable to connect to the terminal (Carnick; ¶5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859          

                                                                                                                                                                                              

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859